[ex102martindavidofferlet001.jpg]
EXHIBIT 10.2 March 29, 2017 By E-Mail and Regular Mail Mr. David G. Martin 204
S. Madison Street Hinsdale, Illinois 60521 Re: Offer of Employment Dear David:
On behalf of Federal Signal Corporation (the “Company”), it is with great
pleasure that I present you with the following offer of employment in the
position of Chief Operating Officer reporting to Jennifer Sherman, Chief
Executive Officer. We look forward to the addition of your expertise to our
executive leadership team. The precise terms of our offer are as follows: 1)
Start Date: Your start date is to be mutually agreed upon. 2) Base Salary: Your
base salary will be $385,000 per year, less taxes and withholdings, and will be
paid on a semi- monthly basis, unless a more frequent pay period is required by
applicable state law. As determined in the discretion of the Company and subject
to budget and performance, you will be considered for an annual merit- based
salary increase in March of 2018. 3) Short-Term Incentive Bonus: In 2017,
provided you agreed to the enclosed Terms of Employment Agreement, you will be
eligible to participate in our Short-Term Incentive Bonus Plan (“STIP”) in
accordance with its terms. Our STIP is designed to reward and motivate
outstanding performance and is based on achievement of annual company and
individual objectives. Your target bonus under the STIP is 60% of your base
salary with a maximum bonus opportunity of 120% of your base salary, subject to
pro-ration based on your start date. As currently structured: (i) 70% of the
award is based on the financial performance of the Company and your individual
business unit and group; and (ii) 30% of the award is based on our assessment of
your attainment of individual objectives. In addition to satisfying Company and
individual objectives, you must be employed by the Company on the date bonuses
are paid to earn a bonus. Bonus payments are subject to the approval of the
executive team and the Board of Directors and generally occur in March of the
calendar year following the calendar year to which the bonus applies. Your
eligibility for and participation in our STIP in subsequent calendar years will
be communicated to you in writing when such determinations are made by the
Company.



--------------------------------------------------------------------------------



 
[ex102martindavidofferlet002.jpg]
Mr. David G. Martin Page 2 4) Long-Term Incentives: Based on your position, you
are subject to our stock ownership and retention guidelines, as the same may be
amended from time-to-time. A copy of these guidelines is enclosed herein. a.
Initial Equity Award. Subject to the approval of the Board of Directors, on or
near your start date, you will receive an initial grant of time-based restricted
stock valued in the aggregate at $175,000, provided you execute the attached
Terms of Employment Agreement and a non-compete agreement. This award will be
structured such that it vests ratably in three equal installments over three
years from the date of grant, subject to continued employment. b. Equity
Incentive Awards. In 2017, you will be eligible to receive a long-term incentive
award, subject to the approval of the Board of Directors and all applicable
terms and conditions of such awards. As currently structured for your position,
these awards are split between non-qualified stock options and performance-based
units and have an aggregate target value of $310,000. In subsequent years,
incentive awards, the amount of such awards, and the terms and conditions
applicable to such awards, will be made and announced in the discretion of the
Company in connection with its annual grant cycle. c. Award Agreements. To
receive these incentives, you must enter into Award Agreements which contain the
precise terms and conditions of such awards. As currently structured (a) stock
options vest ratably over 3 years; (b) time-based restricted stock cliff vests
in 3 years; and (c) performance share units are subject to a 3-year performance
and vesting period. In order to earn the awards, you must be employed by the
Company on the applicable vesting dates. Award Agreements will be presented to
you as soon as administratively feasible after your start date and include
post-employment restrictions, including but not limited to non-competition and
non-solicitation commitments. 5) Car Allowance: You will receive a monthly car
allowance in the amount of $950/ month in accordance with Company policy and
procedures. 6) Paid Time Off: a. Vacation. You will accrue paid vacation days at
the rate of 1.67 vacation days per month worked, up to a maximum of 20 vacation
days in a calendar year for your use in that same year of accrual. Vacation days
may be taken before they are earned, subject to your supervisor’s written
approval and your agreement to re-pay the Company should your employment end
with a negative vacation balance. At the conclusion of the calendar year, earned
but unused vacation days are forfeited, are not compensable, and do not carry
over. The Company encourages you to use all of your vacation days. Vacation
entitlement and accrual rates are subject to adjustment and modification in the
discretion of the Company. b. Holidays. The Company recognizes eight (8)
published paid holidays, subject to change in discretion of the Company from
year-to-year. c. Personal Days. You will be entitled to two (2) paid personal
days for your use in the current calendar year. In subsequent years, personal
day entitlement will be in accordance with then-applicable Company policy.
Unused personal days at the conclusion of the calendar year do not carry-over,
are forfeited, and are not compensable. 7) Benefits: Subject to individual plan
requirements, you will be eligible to participate in the Company’s group health
and welfare benefit programs on the first day of the month after your start
date. Coverage options are outlined in the enclosed Benefits Summary Sheet. With
the exception of our Retirement Savings Plan (in



--------------------------------------------------------------------------------



 
[ex102martindavidofferlet003.jpg]
Mr. David G. Martin Page 3 which you will be auto-enrolled as soon as
administratively feasible following your date of hire), you must enroll within
30 days of your date of hire in all benefit plans available to you or you waive
coverage until the next open enrollment period. Benefit plans may be
discontinued or modified in the discretion of the Company. In addition to
immediate participation in the Federal Signal Corporation Savings Retirement
Plan (401K plan), you will also be eligible to participate in the non-qualified
Federal Signal Corporation Savings Restoration Plan beginning in 2018. 8)
Severance: The Company currently maintains an Executive General Severance Pay
Plan (“Severance Plan”) (enclosed). You may be eligible for severance pay at the
conclusion of your employment in accordance with and subject to the terms of the
Severance Plan. The Company reserves the right to modify or discontinue the
Severance Plan. 9) Change in Control: You are eligible to enter into the
enclosed Change in Control Agreement. To accept the Change in Control Agreement,
you must return a signed original. 10) Employment Eligibility Verification: The
Immigration Reform and Control Act of 1986 requires employers to ensure all new
employees are eligible to work in the United States. As such, new employees must
present proof of employment eligibility within 3 days of employment. Please
review the enclosed list of acceptable documents and plan to provide one item
from list A, OR one item from list B AND list C. You should be prepared to
provide your original documentation on your first day of employment with the
Company. This offer is for at-will employment. This means that either you or the
Company may choose to end the employment relationship at any time with or
without cause, for any lawful reason or for no reason. This offer is not, nor
shall it be construed to be, a guarantee or promise of employment for any
specified or set period of time. This offer of employment, together with the
grant of equity awards, STIP participation, and other consideration herein
provided, is expressly conditioned upon you signing and adhering to the enclosed
Terms of Employment Agreement which includes post-employment restrictions and
obligations owed by you to the Company. This offer also is contingent upon you
successfully passing a background check and drug screen. David, we hope you will
accept this offer and we look forward to you joining our team. To accept this
offer, please and return to me this offer letter and the Terms of Employment
Agreement on or before April 3, 2017. If not accepted by you on or before that
date, this offer shall be considered withdrawn. If you have any questions about
this offer, please call me at 630-954-2007. Best regards, _/s/ Shirley S.
Paulson________ Shirley S. Paulson Director, Compensation and Benefits
Enclosures: Benefits Summary Sheet, Terms of Employment Agreement, List of
Acceptable Documents, Executive Severance Plan, CIC Agreement, Executive Stock
Ownership Guidelines cc: Payroll and Others



--------------------------------------------------------------------------------



 
[ex102martindavidofferlet004.jpg]
Mr. David G. Martin Page 4 Acceptance: I accept the offer set forth above. I
further represent and warrant that there were no promises or guarantees made to
me that are not contained in this offer letter. _/s/ David G.
Martin_________________ __March 31, 2017___________________ Signature Date



--------------------------------------------------------------------------------



 